Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-8, 10-12, 18, 20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a method for processing video data, the method comprising: calculating a weight for a constructed affine merge candidate of a coding unit based on one or more weights associated with one or more neighboring control points; bi-predicting the coding unit based on the calculated weight, wherein the bi-prediction based on the calculated weight comprises: processing the video data using an affine merge mode, determining an order of a plurality of constructed affine merge candidates, when constructing an affine merge candidate list, based on weights of control points corresponding to each of the plurality of constructed affine merge candidates, wherein a higher priority is assigned to a constructed affine merge candidate having less diverse control points weights than a constructed affine merge candidate having more diverse control points with weights.
The reference of Li et al. (US PGPub 2020/0244979 A1) teach a method of video processing where it calculates a weight parameter of a CU (Coding unit) having three types of control point motion vector candidates including a constructed affine merge candidate. It also teaches weighting factors associated with each sub-block of the prediction unit and calculation of the final weighted prediction based on each sub-block weighting factors and subsequent bi-prediction of the coding unit based on the weights. However, it does not teach calculating weight Chen et al. (“Generalized Bi-prediction Method for Future Video Coding”), in the same field of endeavor, teach calculating weight of constructed affine merge candidate based on one or more weights associated with one or more neighboring control points, however it fails to teach he process of constructing the affine merge candidate list by determining an order of the candidates in the list based on the weights of the CPs, wherein the candidates with less diverse weight gets a higher priority in the list than the candidates with more diverse weight. The reference of Liu et al. (US PGPub 2018/0332298 A1), in the same field of endeavor, also fail to remedy the lack of teaching of the same limitation(s). As a result, Li et al. alone or in combination with Chen et al. and Liu et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 18, which is an apparatus claim of the corresponding method claim 1, and independent claim 20, which is a CRM claim of the corresponding method claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485